“ ‘ “In order to modify an existing custody or visitation arrangement, there must be a showing that there has been a change in circumstances such that modification is required to protect the best interests of the child” ’ ” (Matter of Francois v Grimm, 84 AD3d 1082 [2011], quoting Matter of Peralta v Irrizary, 76 AD3d 561, 562 [2010]; see Family Ct Act § 652). “The best interests of the child are determined by a review of the totality of the circumstances” (Matter of Garcia v Fountain, 82 AD3d 979, 980 [2011]).
*1008Here, the Family Court’s award of sole legal and physical custody of the subject child to the mother has a sound and substantial basis in the record and will not be disturbed (see Matter of McDonough v McDonough, 73 AD3d 1067, 1068 [2010]; Matter of Tercjak v Tercjak, 49 AD3d 772 [2008]).
The father’s remaining contentions are without merit. Eng, EJ., Skelos, Lott and Cohen, JJ., concur.